F I L E D
                                                                              United States Court of Appeals
                                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                      NOV 19 1997
                                     TENTH CIRCUIT
                                                                                 PATRICK FISHER
                                                                                           Clerk

 DARRELL D. MATHIS,

           Petitioner - Appellant,
 v.
                                                                No. 97-6230
                                                          (D.C. No. 97-CV-420)
 H. N. SCOTT; ATTORNEY
                                                       (Western District of Oklahoma)
 GENERAL OF THE STATE OF
 OKLAHOMA,

           Respondent - Appellee.


                               ORDER AND JUDGMENT *


Before BALDOCK, MCKAY and LUCERO, Circuit Judges.



       Darrell Mathis pled guilty on February 19, 1993 to felony murder.

Following his conviction, petitioner did not move to withdraw his plea or file a

direct appeal. In May 1994, he filed his first application for post-conviction

relief in Oklahoma state court. The application was denied, as was his appeal. In

April 1996, petitioner filed a second application for post-conviction relief in the




       *
        The case is unanimously ordered submitted without oral argument pursuant to Fed. R.
App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
state court, raising for the first time the claims presented in this § 2254 petition.

His second application was also denied.

      On appeal, the Court of Criminal Appeals of the State of Oklahoma

determined that Mathis had failed to meet the requirements of Oklahoma’s Post-

Conviction Procedure Act, Okla. Stat. tit. 22, § 1086 (1986). Section 1086 states,

      All grounds for relief available to an applicant under this act must be
      raised in his original, supplemental or amended application. Any
      ground finally adjudicated or not so raised, or knowingly, voluntarily
      and intelligently waived in the proceeding that resulted in the
      conviction or sentence or in any other proceeding the applicant has
      taken to secure relief may not be the basis for a subsequent
      application, unless the court finds a ground for relief asserted which
      for sufficient reason was not asserted or was inadequately raised in
      the prior application.

The Court of Criminal Appeals concluded that petitioner failed to assert

“sufficient reason” for failing to raise his claims on direct appeal or in his first

application for post-conviction relief, and therefore they were procedurally barred

under Oklahoma state law.

      Pursuant to 28 U.S.C. § 2254, Mathis filed a petition for writ of habeas

corpus. The Findings and Recommendation of the magistrate judge concluded

that petitioner’s claims were procedurally defaulted in state court, petitioner had

failed to demonstrate cause for the defaults, and all of petitioner’s claims were

without merit. The district court adopted the magistrate’s findings and denied

petitioner a certificate of appealability.


                                             -2-
      The Supreme Court has clearly held that procedural default at the state

level will bar federal habeas review:

      We now make it explicit: In all cases in which a state prisoner has
      defaulted his federal claims in state court pursuant to an independent
      and adequate state procedural rule, federal habeas review of the
      claims is barred unless the prisoner can demonstrate cause for the
      default and actual prejudice as a result of the alleged violation of
      federal law, or demonstrate that failure to consider the claims will
      result in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991). Petitioner has failed to

demonstrate either cause for the default or actual prejudice. In addition, a review

of his claims indicates that they are without merit.

      We DENY petitioner a certificate of appealability and the petition for writ

of habeas corpus is DISMISSED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                         -3-